SECURITIES PURCHASE AGREEMENT


SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of July [__], 2007,
by and between (i) Southridge Technology Group, Inc., a Delaware corporation
(“Pubco”) that will acquire all of the issued and outstanding capital stock of
RxElite Holdings Inc., a Delaware corporation (“RxElite”), and succeed to the
business of RxElite as its sole line of business (on a combined,
post-acquisition basis, Pubco and its subsidiary, RxElite, are collectively
referred to as “Seller”) and (ii) the investors listed on Exhibit A attached
hereto (the “Buyers”).
 
WITNESSETH:


WHEREAS, Seller desires to sell to the Buyers the shares of Seller’s common
stock (the “Securities”) as repayment of certain amounts owed by Seller to the
Buyers as listed next to each Buyer’s name on Exhibit A hereto.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth herein and for good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
agree as follows:
 
1. Sale and Purchase of the Common Stock.
 
1.1 Sale and Purchase.
 
Subject to the terms and conditions of this Agreement, at the Closing (as
defined in Section 2 hereof), Seller shall issue to each Buyer, and each Buyer
shall purchase from Seller, for the Purchase Price per share (as defined in
Section 1.2(a) hereof) the Securities listed next to each Buyer’s name on
Exhibit A hereto.


1.2 Purchase Price and Payment.
 
(a) The purchase price per .090606 of one share of Pubco’s Common Stock (“Common
Stock”) shall be US$6.62 (the “Purchase Price”).
 
(b) Delivery of Conversion Agreement. Upon the execution of this Agreement, the
Purchase Price for the Securities shall be deemed delivered by each Buyer upon
execution and delivery of the applicable Conversion Agreement attached as
Exhibit B-1 and Exhibit B-2  hereto.
 
2. Closing. The closing of the sale and purchase of the Securities hereunder
(the “Closing”) shall be deemed to take place at the offices of Seller, at 4:00
p.m., local time, (i) on the date hereof (the “First Closing”) or (ii) on the
date that Pubco’s Amended and Restated Certificate of Incorporation becomes
effective (the “Second Closing”), as listed next to each Buyer’s name in Exhibit
A, or at such later time or date as the Buyers and Seller may mutually agree in
writing. The date upon which the Closing shall occur is herein called the
“Closing Date”.
 
3. Representations and Warranties of Buyer. Each of the Buyers, severally and
not jointly, hereby represents and warrants to Seller as follows:
 

--------------------------------------------------------------------------------


 
3.1 Due Existence; Authority. If the Buyer is a company, it is a duly organized
legal entity, validly existing and in good standing under the laws of the state
of its organization and has the requisite company power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. If the
Buyer is a partnership, syndicate or other form of unincorporated organization,
the Buyer has the necessary legal capacity and authority to execute and deliver
this Agreement and to observe and perform its covenants and obligations
hereunder and has obtained all necessary approvals in respect thereof. If the
Buyer is a natural person, the Buyer has obtained the age of majority and has
the legal capacity and competence to execute this Agreement and to take all
actions required pursuant thereto.
 
3.2 Enforceability. This Agreement has been duly executed and delivered by Buyer
and is the valid and binding obligation of the Buyer, enforceable against the
Buyer in accordance with its terms, except as such enforceability may be limited
by bankruptcy, moratorium, insolvency, reorganization or other similar laws
generally affecting the enforcement of creditors' rights, specific performance,
injunctive or other equitable remedies.
 
3.3 Investment Representations. The Buyer is acquiring the Securities, and any
capital stock issuable upon exercise of the Securities, for the Buyer’s own
account, for investment and not with a view to, or for sale in connection with,
any distribution of such securities or any part thereof. The Buyer (i) has such
knowledge and experience in financial and business affairs that it is capable of
evaluating the merits and risks involved in purchasing the Securities, (ii) is
able to bear the economic risks (including, a complete loss) involved in
purchasing the Securities and has the adequate means of providing for its
current needs and contingencies, (iii) has had the opportunity to ask questions
of, and receive answers from, Seller and persons acting on Seller’s behalf
concerning Seller’s business, management, and financial affairs and the terms
and conditions of the Securities. The Buyer’s jurisdiction of residence is set
forth on Exhibit A.
 
3.4 1933 SEC Act. The Buyer acknowledges that (i) it has received and had the
opportunity to review the draft of a Current Report on Form 8-K containing such
information about RxElite as would be required to be disclosed in a Registration
Statement on Form 10-SB and accompanying Capitalization Table (the “Jumbo 8-K”),
attached as Exhibit C, with respect to the pending acquisition of RxElite by
Pubco describing Seller’s business and operations following such acquisition,
and (ii) it has reviewed the Jumbo 8-K, including, without limitation, the
description of business and risk factors with respect to Seller and this
offering set forth in the Jumbo 8-K. The Buyer acknowledges that all documents,
records and books pertaining to this investment have been made available for
inspection by the Buyer, the Buyer’s attorney and/or the Buyer’s accountant as
set forth in Rule 502 of Regulation D under the Act and that all records and
books of RxElite were available during reasonable business hours at RxElite’s
principal place of business. The Buyer and/or its adviser(s) have had a
reasonable opportunity to ask questions of and receive answers from RxElite, or
a person or persons acting on its behalf, concerning the terms and conditions of
the offering of the Securities, and to obtain additional information, to the
extent possessed or obtainable without unreasonable effort or expense. All such
questions have been answered to the full satisfaction of the Buyer.
 
3.5 Accredited Investor; Residence. The Buyer is an “accredited investor” as
such term is defined in Rule 501 of Regulation D under the Act. The jurisdiction
referred to under “Address” on the signature page attached hereto is the Buyer’s
residence or place of business and is not created or used solely for the purpose
of acquiring the Securities and the Buyer is not purchasing the Securities for
the account or benefit of any person in any jurisdiction other than such
jurisdiction;
 
2

--------------------------------------------------------------------------------


 
3.6 THE BUYER RECOGNIZES THAT AN INVESTMENT IN SELLER IS SPECULATIVE AND
INVOLVES A HIGH DEGREE OF RISK, AND THAT PURCHASERS OF SECURITIES COULD LOSE
THEIR ENTIRE INVESTMENT.
 
3.7 Certain Securities Matters. In reliance upon the Buyers’ representations and
warranties in this Agreement (including Appendix A to this Agreement), neither
the offering nor the sale of the Securities has been registered under the Act or
any state securities laws or regulations. The Buyer was not offered or sold the
Securities, directly or indirectly, by means of any form of general solicitation
or general advertising, including the following: (i) any advertisement, article,
notice, or other communication published in any newspaper, magazine, or similar
medium or broadcast over television or radio; or (ii) to the knowledge of the
Buyer, any seminar or meeting whose attendees had been invited by any general
advertising. There is no public market for the Securities and Seller is under no
obligation to register the Securities on the Buyer’s behalf or to assist the
Buyer in complying with any exemption from registration. The Buyer has not
received or been provided with a prospectus, offering memorandum or sales or
advertising literature and the Buyer’s decision to purchase the Securities was
not based upon and the Buyer has not relied upon any verbal or written
representations as to fact made by Seller or any other person (other than those
representations and warranties set forth in Article 3 of this Agreement) but
that the Buyer’s decision was based upon the information about Seller that is
publicly available.
 
3.8 Liquidity. The Buyer must hold the Securities indefinitely unless the sale
or transfer thereof is subsequently registered under the Act or an exemption
from such registration is available. The Buyer may not subsequently sell,
assign, pledge, or otherwise transfer the Securities except: (i) pursuant to an
effective registration statement registering the securities under the Act and/or
applicable state securities laws, or (ii) pursuant to the opinion of counsel,
which is satisfactory to Seller, that such registration under the Act and/or
such state securities laws is not required to effect such subsequent sale,
assignment, pledge, or other transfer.
 
3.9 Legend. The following legend referring to the foregoing restrictions will be
set forth on certificates representing the Securities, as set forth below:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.
 
3

--------------------------------------------------------------------------------


 
3.10 Certain Prohibited Persons. The Buyer is not a person or entity (a
“Person”) with whom a United States citizen, entity organized under the laws of
the United States or its territories or entity having its principal place of
business within the United States or any of its territories (collectively, a
“U.S. Person”) is prohibited from transacting business of the type contemplated
by this Agreement, whether such prohibition arises under United States law,
regulation, executive orders and lists published by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) (including those executive orders
and lists published by OFAC with respect to Persons that have been designated by
executive order or by the sanction regulations of OFAC as Persons with whom U.S.
Persons may not transact business or must limit their interactions to types
approved by OFAC (“Specially Designated Nationals and Blocked Persons”) or
otherwise. Neither the Buyer nor any Person who owns an interest in the Buyer
(collectively, a “Purchaser Party”) is a Person with whom a U.S. Person,
including a United States Financial Institution as defined in 31 U.S.C. Section
5312, as amended (“Financial Institution”), is prohibited from transacting
business of the type contemplated by this Agreement, whether such prohibition
arises under United States law, regulation, executive orders and lists published
by the OFAC (including those executive orders and lists published by OFAC with
respect to Specially Designated Nationals and Blocked Persons) or otherwise.
 
3.11 Certain Legislation. To the best of the Buyer’s knowledge, neither the
Buyer nor any Purchaser Party, nor any Person providing funds to the Buyer: (i)
is under investigation by any governmental authority for, or has been charged
with, or convicted of, money laundering, drug trafficking, terrorist related
activities, any crimes which in the United States would be predicate crimes to
money laundering, or any violation of any Anti-Money Laundering Laws (as
hereinafter defined); (ii) has been assessed civil or criminal penalties under
any Anti-Money Laundering Laws; or (iii) has had any of its funds seized or
forfeited in any action under any Anti-Money Laundering Laws. For purposes of
this Section, the term “Anti-Money Laundering Laws” shall mean laws, regulations
and sanctions, state and federal, criminal and civil, that: (i) limit the use of
and/or seek the forfeiture of proceeds from illegal transactions; (ii) limit
commercial transactions with designated countries or individuals believed to be
terrorists, narcotics dealers or otherwise engaged in activities contrary to the
interests of the United States; (iii) require identification and documentation
of the parties with whom a Financial Institution conducts business; or (iv) are
designed to disrupt the flow of funds to terrorist organizations. Such laws,
regulations and sanctions shall be deemed to include the USA Patriot Act of
2001, Pub. L. No. 107-56 (the “Patriot Act”), the Bank Secrecy Act, 31 U.S.C.
Section 5311 et. seq. (the “Bank Secrecy Act”), the Trading with the Enemy Act,
50 U.S.C. Appendix, the International Emergency Economic Powers Act, 50 U.S.C.
Section 1701 et. seq., and the sanction regulations promulgated pursuant thereto
by the OFAC, as well as laws relating to prevention and detection of money
laundering in 18 U.S.C. Sections 1956 and 1957.
 
3.12 Bank Act. The Buyer is in compliance with any and all applicable provisions
of the Patriot Act including, without limitation, amendments to the Bank Secrecy
Act. If the Buyer is a Financial Institution, it has established and is in
compliance with all procedures required by the Buyer and the Bank Secrecy Act.
 
3.13 Appendix. The Buyer has accurately and truthfully completed Appendix A
attached hereto.
 
4

--------------------------------------------------------------------------------


 
3.14 Covenants of Purchasers Not to Short Stock. The Buyer, on behalf of itself
and its affiliates, hereby covenants and agree not to, directly or indirectly,
offer to “short sell”, contract to “short sell” or otherwise “short sell” the
securities of Seller, including, without limitation, the Securities.
 
4. Further Assurances. Each of the parties shall, prior to or at the Closing, as
may be appropriate, execute such documents and other papers and take such other
further actions as may be reasonably required to carry out the provisions hereof
and effectuate the transactions contemplated hereby. Each party shall use its
commercially reasonable efforts to fulfill or obtain the fulfillment of the
conditions to its obligation to effect the Closing, including promptly obtaining
any consents required in connection herewith.
 
5. Conditions Precedent to the Obligation of Buyer to Close. The obligation of
each Buyer to complete the Closing, and the right for Seller to accept any
purchase of Securities hereunder, is subject to the fulfillment on or prior to
the Closing Date of all of the following conditions, any one or more of which
may be waived by the holders of a majority of the Securities sold hereunder,
collectively, in writing:
 
5.1 Jumbo 8-K. RxElite shall have provided each Buyer with a substantially
completed the Jumbo 8-K.
 
5.2 Pubco Merger. Pubco shall have consummated its acquisition of RxElite’s
issued and outstanding capital stock and Pubco shall have succeeded to RxElite’s
business as its sole line of business.
 
5.3 Amendment of Pubco Certificate of Incorporation. With respect only to those
Buyers listed on Exhibit A hereto as participating in the Second Closing,
Pubco’s Amended and Restated Certificate of Incorporation shall be effective and
sufficient authorized shares shall be available thereunder to provide for the
valid issuance of the Securities.
 
6. Conditions Precedent to the Obligation of Seller to Close. The obligation of
Seller to complete the Closing is subject to the fulfillment on or prior to the
Closing Date of all of the following conditions, any one or more of which may be
waived by Seller in writing:
 
6.1 Agreements and Conditions. On or before the Closing Date, each Buyer shall
have complied with and performed and satisfied in all material respects all
agreements and conditions to be complied with and performed by such date
pursuant to this Agreement.
 
6.2 Execution and Delivery of Conversion Agreement. Each Buyer shall have
executed and delivered to Seller the applicable Conversion Agreement attached as
Exhibit B-1, Exhibit B-2 and Exhibit B-3.
 
6.3 Appendix. The Buyer shall have completed and delivered to Seller Appendix A
to this Agreement, which shall be acceptable to Seller, in Seller’s discretion.
 
6.4 Jumbo 8-K. RxElite shall have provided the Buyer with the Jumbo 8-K.
 
5

--------------------------------------------------------------------------------


 
6.5 Pubco Merger. Pubco shall have consummated its acquisition of RxElite’s
issued and outstanding capital stock and Pubco shall have succeeded to RxElite’s
business as its sole line of business.
 
6.6 Amendment of Pubco Certificate of Incorporation. With respect only to those
Buyers listed on Exhibit A hereto as participating in the Second Closing,
Pubco’s Amended and Restated Certificate of Incorporation shall be effective and
sufficient authorized shares shall be available thereunder to provide for the
valid issuance of the Securities.
 
7. Miscellaneous.
 
7.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given when delivered by hand or by facsimile
transmission, when telexed, or upon receipt when mailed by registered or
certified mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):
 
(i) If to Seller:


RxElite Holdings Inc.
1404 N. Main St., Ste. 200
Meridian, ID 83642
Attention: Daniel Chen, CEO
Facsimile: (208) 288-1191


With a copy (which copy shall not constitute notice) to:


Morrison Foerster
12531 High Bluff Drive, Suite 100
San Diego, California 92130
Attention: Jay de Groot
Facsimile: (858) 720-5125


(ii) If to the Buyers: to the address(es) listed on the signature page hereto.


7.2 Entire Agreement; Exercise of Rights.
 
(a) This Agreement (including the Appendices and Exhibits hereto) embodies the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof. No amendment or waiver of any provision of this
Agreement, or consent to the departure by any party from any such provision,
shall be effective unless it is in writing and signed by Seller and the holders
of a majority of the Securities sold hereunder. Any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.
 
(b) No failure on the part of a party to exercise, and no delay in exercising,
any right under this Agreement, or any agreement contemplated hereby, shall
operate as a waiver hereof by such party, nor shall any single or partial
exercise of any right under this Agreement, or any agreement contemplated
hereby, preclude any other or further exercise thereof or the exercise of any
other right.
 
6

--------------------------------------------------------------------------------


 
7.3 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the County of New York, State of New York. Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the County of New York, State of New York
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by delivering a copy thereof
via overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
 
7.4 Expenses. Seller and the Buyers shall, bear their respective expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Agreement and the consummation of the transactions
contemplated hereby, including, without limitation, all fees and expenses of
agents, representatives, counsel, brokers or finders, and accountants.
 
7.5 Acknowledgment; Waiver of Conflicts. Each Buyer acknowledges that: (a) it
has read this Agreement; (b) it has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of its own choice
or has voluntarily declined to seek such counsel; and (c) it understands the
terms and consequences of this Agreement and is fully aware of the legal and
binding effect of this Agreement. Each Buyer understands that RxElite has been
represented in the preparation, negotiation and execution of this Agreement by
Morrison & Foerster LLP, counsel to RxElite, and that Morrison & Foerster LLP
has not represented any Buyer or any stockholder, director or employee of Seller
or any Investor in the preparation, negotiation and execution of this Agreement.
Each Buyer and Seller acknowledges that Morrison & Foerster LLP has in the past
represented and is now or may in the future represent one or more Buyers or
their affiliates in matters unrelated to the transactions contemplated by this
Agreement, including the representation of such Buyers or their affiliates in
matters of a nature similar to those contemplated by this Agreement. Each Buyer
and Seller hereby acknowledges that it has had an opportunity to ask for and has
obtained information relevant to such representation, including disclosure of
the reasonably foreseeable adverse consequences of such representation, and
hereby waives any conflict arising out of such representation with respect to
the matters contemplated by this Agreement.
 
7

--------------------------------------------------------------------------------


 
7.6 Stock Dividend. As soon as practicable following the Closing, Pubco shall
declare a stock dividend of 10.036789 shares for each outstanding share of
Common Stock (the “Dividend”), such that following consummation of the Dividend,
each stockholder shall hold 11.036789 shares of Common Stock for each one share
of stock held prior to the Dividend and the adjusted Purchase Price for one
share of Common Stock shall be $.60.
 
[SIGNATURE PAGE FOLLOWS]

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
 

 
Seller:
 
 
 
By: ______________________________
Name: ____________________________
Title: _____________________________ 
 
 
 
 
Buyer:
 
By: _________________________________
Name: _______________________________
Title: ________________________________
 
 
 
Address _______________________________
______________________________________
 
 
 
Facsimile: ______________________________
 






9

--------------------------------------------------------------------------------



APPENDIX A


THIS APPENDIX MUST BE COMPLETED BY EACH BUYER THAT IS RESIDENT IN THE UNITED
STATES OF AMERICA


NAME OF BUYER:  


I. PLEASE INITIAL THE SPACE AFTER THE DEFINITION OF “ACCREDITED INVESTOR” THAT
APPLIES TO YOU. (ONLY ONE SPACE NEEDS TO BE INITIALED.)


(i) Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000. __________
 
(For purposes of calculating an investor’s net worth, “net worth” is defined as
the difference between total assets and total liabilities, including home, home
furnishings, and personal automobiles.)


(ii) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year. __________
 
(iii) Any entity in which all of the equity owners are accredited investors.
__________
 
II. Please indicate the form of ownership desired for the Securities:


_______ Individual (one signature required)


_______ Joint Tenants with right of survivorship (both parties must sign)


_______ Tenants by the Entirety (both parties must sign)


_______ Tenants in Common (all parties must sign)


_______ Limited Liability Company (signature of authorized party or parties
required)




III.
_____________________________________________________________________________
Please PRINT here the exact name Buyer desires for registration of the
Securities.
 


--------------------------------------------------------------------------------




EXHIBIT A


Name
 
Form of Consideration
 
# Shares of Common Stock Pre-Dividend
 
# Shares of Common Stock Post-Dividend
 
Closing Date
 
Purchase Price
 
Andrew Horrocks
 
 
Conversion of Salary
 
 
3,107
 
 
34,295
 
 
First Closing
 
 
US$ 20,577
 
Chad May
 
 
Conversion of Salary
 
 
1,302
 
 
14,366
 
 
First Closing
 
 
US$ 8,620
 
Thomas Lennox
 
 
Conversion of Salary
 
 
1,561
 
 
17,223
 
 
First Closing
 
 
US$ 10,334
 
William J. Marciniak
 
 
Conversion of amounts due under a promissory note
 
 
38,898
 
 
429,310
 
 
First Closing
 
 
US$ 257,586

 

--------------------------------------------------------------------------------


 
EXHIBIT B-1
 
EMPLOYEE CONVERSION AGREEMENT
 
Dated as of July , 2007
 

 
1.
On or prior to the date hereof, the undersigned requested that RxElite Holdings
Inc. (the “Company”) withhold $________ from salary otherwise payable to the
undersigned (the “Salary”) and to issue to the undersigned in lieu thereof _____
shares of Common Stock of the Company (the “RxElite Shares”).

 

2.
This letter and the Securities Purchase Agreement of even date herewith (the
“Purchase Agreement”) serve to formalize the request.

 

3.
The undersigned hereby consents to and agrees that, in lieu of the RxElite
Shares, the Salary shall be converted into [______] shares ([________] shares
following the 11.036789 for 1 forward stock split) of Common Stock of Southridge
Technology Group, Inc. (“STG”), issuable upon the completion of the acquisition
by STG of the Company’s issued and outstanding capital stock and succession by
STG of the Company’s business as its sole line of business as provided in the
Securities Purchase Agreement of even date herewith.

 




ACKNOWLEDGED AND AGREED


_________________________
Name:
Date:
 

--------------------------------------------------------------------------------


 
EXHIBIT B-2


CONVERSION AGREEMENT
 
Dated as of July , 2007

 

1.  
Pursuant to the Letter Agreement dated as of June 22, 2007 (“Letter Agreement”)
between William J. Marciniak and RxElite Holdings Inc. (the “Company”), the
undersigned elected to convert a portion of a certain Promissory Note issued by
the Company (the “Converted Debt”) into 429,310 shares of Common Stock of the
Company, as more fully set forth in such Letter Agreement (the “RxElite
Shares”).

 

2.
The undersigned hereby consents to and agrees that, in lieu of the RxElite
Shares, the Converted Debt shall be converted into 38,898 shares (429,310 shares
following the 11.036789 for 1 forward stock split) of Common Stock of Southridge
Technology Group, Inc. (“STG”), issuable upon the completion of the acquisition
by STG of the Company’s issued and outstanding capital stock and succession by
STG of the Company’s business as its sole line of business as provided in the
Securities Purchase Agreement of even date herewith.

 




ACKNOWLEDGED AND AGREED


_________________________
William J. Marciniak
Date:
 

--------------------------------------------------------------------------------


 
EXHIBIT C


JUMBO 8-K
 

--------------------------------------------------------------------------------


 